Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
 
This office action is in response to correspondence filed 12/21/20 regarding application 16/222,147, in which claims 1, 12, and 20 were amended and claim 7 was cancelled. Claims 1-3, 5, 6, 8-14, and 16-20 are pending and have been considered.


Response to Arguments
Amended claims 1, 12, and 20 overcome the objections for minor informalities, and so they are withdrawn. 
Amended independent claims 1, 12, and 20 overcome the 35 U.S.C. 103 rejections of claims 1-3, 5, 6, 8-14, and 16-20 based in Hinde, Nakamura, and Aggarwal, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 6, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 12, and 20 is Hinde et al. (2002/0105575). Hinde discloses a speech interaction method, executed at an electronic device, comprising: receiving an image sequence of a user from an image capturing apparatus coupled to the electronic device (camera 20 detects human face, [0020]); detecting a change in a head feature of the user from the image sequence, comprising: identifying the head feature of the user from first image in the image sequence; and detecting the change in the head feature from at least one second image following the first image in the image sequence in response to at least one head feature being identified from the first image (upon the user looking at the device, [0026]); determining whether the change in the head feature is a predetermined change (determining whether the user is looking at the device, [0026]); and causing the electronic device to enter an active state in response to determining that the change in the head feature is the predetermined change, the electronic device in the active state being capable of responding to a speech command of the user (when the user looks at a device, the user can control it with voice commands, [0026]). However, Hinde does not disclose the limitations of amended claims 1, 12, and 20.

A combination or modification of Hinde and the other prior art of record would not have resulted in the limitations of claims 1, 12, and 20, and therefore claims 1, 12, and 20 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 3, 5, 6, 8-11, 13, 14, and 16-19 are allowable because they further limit allowable parent claims 1 and 12. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                   03/04/21